561 So.2d 32 (1990)
John Aaron STAFFORD, Appellant,
v.
STATE of Florida, Appellee.
No. 89-1199.
District Court of Appeal of Florida, Fifth District.
May 17, 1990.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Rebecca R. Wall, Asst. Atty. Gen., Daytona Beach, for appellee.
DAUKSCH, Judge.
This is an appeal from a sentence. Appellant and appellee agree the sentencing court exceeded the statutory maximum by giving appellant five and one-half years on a third degree felony, grand theft. It is also agreed the guidelines scoresheet was improperly prepared.
SENTENCE VACATED, REMANDED FOR RESENTENCING.
COWART and GOSHORN, JJ., concur.